Citation Nr: 1030360	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUE

1.  Entitlement to service connection for claimed tinnitus.

2.  Entitlement to service connection for claimed bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1956 to September 
1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision denying service connection for 
hearing loss and an August 2007 rating decision of the RO denying 
service connection for tinnitus.

The Veteran met with a Decision Review Officer (DRO) in a January 
2008 conference at the RO.  A copy of the transcript is of 
record.  

The Veteran testified before the undersigned Veterans Law Judge 
in an April 2010 Travel Board hearing.  A copy of the hearing 
transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has provided credible lay statements about 
developing hearing problems after being first exposed to loud 
noise levels in connection with his duties during his period of 
active service.  

3.  The currently demonstrated bilateral hearing loss is shown as 
likely as not to be due to excessive noise exposure on a routine 
basis during the Veteran's period of active service.  

4.  The currently demonstrated tinnitus is shown as likely as not 
to be due to hearing damage sustained incident to excessive noise 
exposure on a routine basis that began during the Veteran's 
period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1153, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 3.385 (2009); VAOPGCPREC 3-03 
(July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of the notice and duty to assist 
provisions of VCAA is not required.  

  
Analysis

Service Connection Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Even where there is evidence of an injury or disease in service, 
there must be a present disability resulting from that disease or 
injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  


Service Connection for Tinnitus

The Veteran asserts that his current tinnitus is due to noise 
exposure during active service.

The DD Form 214, indicates that the Veteran entered into active 
service at Laughlin Air Force Base.  It notes that he was 
assigned to serve as an administrative specialist.  It further 
indicates that he had completed a medical unit training course.

The August 1958 reenlistment examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
XX
0
LEFT
-5
-5
-5
XX
5

The August 1964 separation examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
5
10
10
5

The Board notes that there is a clear change in puretone 
thresholds between the August 1958 reenlistment examination and 
the August 1964 separation examination.

A February 2000 private treatment note reported that the Veteran 
had complained of ringing in his ears and demonstrated 
significant decreased hearing loss on testing with tuning fork.  
His assessment was that of tinnitus probably secondary to high 
frequency hearing loss.

A March 2000 audiological evaluation noted that the Veteran had 
reported hearing difficulties for many years.  He reported having 
a history of noise exposure from his occupation and from the Air 
Force.  He also reported having constant tinnitus.

In an April 2003 private treatment note, the Veteran was 
diagnosed with tinnitus

In a January 2007 statement, the Veteran reported having worked 
on a flight line around jet engines at Laughlin Air Force Base 
for five years as a flight line clerk when he was subjected to 
jet engine noise for five to eight hours a day.

In a July 2007 QTC examination for tinnitus, the Veteran reported 
that he was a flight line clerk and did all types of work with 
planes.  He reported working for ARMCO Steel for two years as a 
slagger and being exposed to some noise.  He reported that the 
noise was not significant and that he wore hearing protection.  
He denied any recreational noise exposure.  He did report having 
tinnitus.

The July 2007 QTC examiner noted that the Veteran could not 
specifically say if he had tinnitus during service, but he felt 
that he had it for at least thirty or more years.  He noted the 
Veteran's tinnitus was present, bilaterally, and was constant.  
He noted that the tinnitus was bothersome to the Veteran when it 
was quiet and was a steady high pitch ring.  

The QTC examiner opined that, because the Veteran was unable to 
specifically say if he had tinnitus while in the service and 
reported having tinnitus for the past thirty years and because of 
his reported denial in a January 2003 report for disability, it 
was not likely that tinnitus was initiated by military noise 
exposure.  

The QTC examiner also noted that there might be more of a 
correlation to the twenty-eight plus years of steel mill 
environment.

In January 2008, the Veteran reported that, during service, he 
went out to the flight line in order to secure IBM cards for 
every maintenance job that required a sign-off and this job took 
him to where jet airplane engines were continuously operating.  
He was later transferred to the 48th Organizational Maintenance 
Squadron where he was instructed the he would be required to do 
other jobs for which he was trained.  He spent most of his time 
in the assistance of others in the operation of maintenance of 
the U-2 aircraft (see page 4-5).

The Veteran reported that he began to notice a loss of hearing 
after about a year from his separation from service (see page 8).  
He reported that, while working for the steel plant ARMCO, he was 
not exposed to hazardous noise levels.  He indicated that he 
worked about ten miles away from the foundry (see page 11). 

During a March 2008 QTC examination, the Veteran reported 
complaints of hearing loss and tinnitus.  He reported having 
tinnitus for at least thirty years.  He also reported that the 
tinnitus was a high pitched.  The QTC examiner noted that he 
could not determine if the Veteran's current tinnitus was as 
likely as not a result of in-service noise exposure without 
resorting to mere speculation.

In a March 2009 statement in support of his claim, the Veteran 
reported that, while working, he was not one of the individuals 
who were doing the actual steelmaking.  His job was to ensure 
that workers had proper equipment, tools and know how to 
accomplish their tasks. 

In a March 2009 letter, the Veteran's work history was provided.  
It indicated that from October 1964 to November 1966 the Veteran 
worked as a Laborer, Mold Cleaner, Slagger and Pitman Helper.  
From September 1966 to October 1994 he worked as a foreman.  An 
attachment to that letter provided descriptions for each job.  

In an April 2010 letter, the Veteran's brother stated that he had 
worked from October 1958 to November 1992 in the same job as the 
Veteran and had no hearing problems at seventy years of age.

During the April 2010 hearing, the Veteran testified that he had 
to go onto the flight line to secure documents.  He reported 
helping around the U-2 during takeoff and landing and having his 
office at the end of the hanger where jet engines would 
continuously be running (see page 4).  He reported working around 
thirty to forty-five minutes as an administrative clerk and 
spending the rest of his time working around the U-2's.  He did 
not wear any hearing protection (see page 5).

The Veteran reported that, after service, he worked for a steel 
company for about twenty-nine years and with twenty-six years 
spent as a supervisor.  He worked in an office and was not 
exposed to loud noises (see page 7).

The Board finds these lay statement to be consistent with his 
duties in service and therefore credible.

The Board recognizes that the Veteran is competent to testify as 
to these symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
(lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  In this case, the Board finds the 
Veteran's statements credible.  

It is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Given the Veteran's credible lay assertions, and the conflicting 
nexus opinions, the Board finds the evidence to be in relative 
equipoise in showing that the current tinnitus as likely as not 
had its clinical onset following his exposure to acoustic trauma 
due to gunfire during his period of active service.

In resolving all reasonable doubt in the Veteran's favor, service 
connection for tinnitus is warranted.  



Service Connection for Bilateral Hearing Loss

In a February 2000 private treatment note, it was reported that 
the Veteran had retired in 1992 and has had progressive hearing 
loss ever since.  Dr. B.S. also noted that the Veteran had 
significant decreased hearing loss on testing with tuning fork.  

In a January 2003 letter to the Department of Disability 
Determinations of the Commonwealth of Kentucky, J.B.T, M.D., 
reported that the Veteran had a history of progressive hearing 
loss in both ears since 1999.  He further stated that the Veteran 
had worked around noise for thirty years in the steel mill and 
wore protection for approximately the past fifteen years.

In July 2007, the Veteran was afforded a QTC audiological 
evaluation.  The evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
80
95
110
LEFT
25
50
85
85
100

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and 60 percent in the left ear.  The 
audiologist diagnosed the Veteran with sensorineural hearing 
loss, moderately severe to profound in the right ear and moderate 
to profound in the left ear.

In an August 2007 "buddy" statement, it was reported that, over 
the past forty plus years, he had teased the Veteran about his 
hearing.

The Veteran noted that the July 2007 QTC examiner's statement 
that his hearing loss was due to his steel mill environment was 
made without the examiner having any knowledge of his job.  

The Veteran reported working as a slagger for two years, then a 
computer room foreman for six years, and a supervisor in a 
controlled environment for the remainder of his time.

The Veteran further noted that he was assigned to the 4080th 
Strategic Recon Wing at Laughlin Air Force Base.  He worked in 
the 4080th Organizational Maintenance Squadron doing various 
duties such as working around the U-2 airplane on a regular 
basis.  He also noted that he worked around T-33 trainers as 
well.  

In the October 2007 statement, the Veteran noted that the July 
2007 QTC examiner's statement that his hearing loss was due to 
his steel mill environment was made without the examiner having 
any knowledge of his job.  

The Veteran reported working as a slagger for two years, then a 
computer room foreman for six years, and a supervisor in a 
controlled environment for the remainder of his time.

A November 2007 private treatment note diagnosed the Veteran with 
bilateral sensorineural hearing loss compatible with noise 
exposure.  In the 1950's and 1960's the Veteran worked on jet 
engines for five-in-a-half years, which was a likely cause for 
his problem.  He further noted that, after his discharge from the 
Air Force, he worked for a steel company, but primarily in an 
office position.

During the January 2008 DRO conference, the Veteran reported 
that, during service, he visited the flight line and to secure 
paperwork on a regular basis.  During this time, the jet airplane 
engines were continuously operating.  Later he was transferred to 
a maintenance squadron where he was required to do many jobs.  He 
further indicated that he spent most of his time in helping with 
the operation and maintenance of the U-2 aircraft (see page 4-5).

The Veteran reported that he began to notice a loss of hearing 
after about a year from his separation from service (see page 8) 
and that, while working for the steel plant, he was not exposed 
to hazardous noise levels.  He worked about ten miles away from 
the foundry (see page 11). 

In March 2008, the Veteran was afforded a QTC audiological 
evaluation.  The evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
80
95
110
LEFT
25
50
90
85
100

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and 52 percent in the left ear.  The 
audiologist diagnosed the Veteran with sensorineural hearing 
loss, moderately severe to profound, in the right ear and 
moderate to profound in the left ear.

In a January 2009 letter, an audiologist noted that, in her 
opinion, the Veteran's prolonged exposure to jet engine noise 
caused the onset of his hearing loss.  She also noted that the 
test results confirm bilateral sensorineural hearing loss 
compatible with noise exposure.

In a March 2009 statement, the Veteran reported that, while 
working after service, he did not participate in the actual 
steelmaking.  His job was to ensure that the workers had proper 
equipment, tools and know how to accomplish their tasks. 

In a March 2009 letter, the Veteran's work history was described.  
It indicated that from October 1964to November 1966 the Veteran 
worked as a Laborer, Mold Cleaner, Slagger, and Pitman Helper.  
From September 1966 to October 1994 he worked as a foreman.  An 
attachment to that letter provided descriptions for each job.

In an April 2010 letter, the Veteran's brother indicated that he 
worked at the steel company from October 1958 to November 1992 in 
the same job as the Veteran and had no hearing problems at 
seventy years of age.

During the April 2010 hearing, the Veteran testified that he 
routinely went onto the flight line to secure documents and 
worked around the U-2 during takeoff and landings.  His office 
was at the end of the hanger where jet engines would continuously 
be running (see page 4).  He reported working most of the time 
around the U-2's.  He also reported not wearing any hearing 
protection (see page 5).

To the extent that the Veteran asserts that his currently 
diagnosed bilateral hearing loss is related to his military 
service, the Board observes that as a lay person he is not 
competent to render a medical diagnosis or provide a medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).  

However, the Board recognizes that the Veteran is competent to 
testify as to his symptoms and personal observations.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), (lay testimony is competent if it 
is limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  In this 
case the Board finds the Veteran's statements to be credible.  

While there are conflicting nexus opinions concerning the likely 
date of onset of the claimed hearing loss, the service treatment 
records do suggest the onset of some hearing loss during service.

Based on this record, including the Veteran's credible lay 
assertions of having had hearing problems after having 
significant noise exposure during service, the Board finds the 
evidence to be in relative equipoise in showing that he currently 
suffers from bilateral hearing loss that as likely as not had its 
initial clinical onset following his exposure to acoustic trauma 
that started with his duties during service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for the bilateral hearing loss is warranted.  



ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


